Title: From Thomas Jefferson to Samuel Latham Mitchill, 1 March 1806
From: Jefferson, Thomas
To: Mitchill, Samuel Latham


                        
                            Dear Sir
                            
                            Washington Mar. 1. 06
                        
                        Since my letter of Feb. 14. we have recieved one from Genl. Armstrong in answer to that I informed you had
                            been written on the subject of the New Jersey. I send you that part of the letter which relates to this subject. you will
                            find the case very different indeed from what has been stated, & strongly justifying the precept “audi alteram partem”.
                            you will find by this that tho the Genl. was under a momentary error as to the rights of insurers, it was speedily
                            corrected, & never had the least influence on that or any other case. it is possible that under the partial information
                            which the Senate has on this occasion, there might be some difficulty as to the nomination of Armstrong sent in yesterday.
                            the embarrassment is how to give them this information without exciting umbrage at it’s going through an individual
                            channel. I must rely for this on your own discretion. the nomination presses in point of time.
                        Does the Tripoline treaty experience hesitation? if it does not it is important it should go before the other
                            house without delay, as their appropriation bill is in an advanced stage, & this treaty will call for a considerable
                            place in it. pardon me if my connection with these measures induces me to feel an anxiety for their progress, and accept
                            my salutations & assurances of esteem & respect
                        
                            Th: Jefferson
                            
                        
                    